464 So. 2d 298 (1985)
STATE of Louisiana
v.
Robert MATTHEWS.
No. 84-K-2083.
Supreme Court of Louisiana.
March 8, 1985.
*299 Granted. This case is remanded to the Court of Appeal for reconsideration under the proper standard of review. When the accused asserts justification as a defense to murder, the state bears the burden of proving beyond a reasonable doubt that the killing was not justified. State v. Lynch, 436 So. 2d 567 (La.1983); State v. Patterson, 295 So. 2d 792 (La.1974). On review, the question therefore is not whether a rational fact-finder could have found that the state had proved the essential elements of the offense beyond a reasonable doubt. The applicable standard is whether a rational fact-finder, after viewing the evidence in the light most favorable to the prosecution, could have found beyond a reasonable doubt that the homicide was not committed in self-defense or in defense of others. Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); State v. Faulkner, 441 So. 2d 721 (La.1983); State v. Lynch, supra.
LEMMON, J., would grant and schedule for argument.
DENNIS, J., would deny the writ.